Citation Nr: 1003113	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for muscle spasm, 
degenerative changes L5-S1, posterior osteophytes, and disc 
protrusion (low back disorder).

2.  Entitlement to service connection for a neurological 
condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic arthritis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's low 
back disorder and hypertension.

7.  Entitlement to service connection for bilateral leg 
numbness.

8.  Entitlement to service connection for bilateral shoulder 
condition.

9.  Entitlement to service connection for bilateral arm 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  As such the Board 
has recharacterized the issue of entitlement to service 
connection for depression as entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2009).  Here, the Veteran completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in June 2008, in favor of the 
Disabled American Veterans.  He has not revoked this 
representation.  In this regard, the Board notes that when a 
Veteran has appointed a representative, the RO must afford 
that representative the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board.  As such, 
Disabled American Veterans must be given an opportunity to 
offer written argument on the Veteran's behalf, and this 
argument must be considered by the RO.  Accordingly, this 
case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO must afford the Veteran's 
representative, Disabled American 
Veterans, the opportunity to file a VA 
Form 646 before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

